NIX, Judge.
The defendant, David Lee Ringer, was charged by information filed in the district court of Oklahoma County with the offense of robbery with firearms, was tried, convicted, and sentenced to serve 17 years in the Oklahoma State Penitentiary.
On September 21, 1960, said case was set for oral argument. No argument was presented on behalf of petitioner and no briefs have been filed.
Where the defendant appeals from a judgment of conviction and no briefs are filed and no argument presented, this Court will examine the evidence and ascertain if it supports the verdict, and will make an examination of the information, instructions excepted to, and the judgment, and if no material error is apparent, the judgment will be affirmed. Dodge v. State, 78 Okl.Cr. 100, 144 P.2d 124; Hulsey v. State, 82 Okl.Cr. 332, 169 P.2d 771.
We have carefully reviewed the record and find that defendant was charged conjointly with Gerald Thomas Ringer and Paul Wm. Deibel in the robbing of the Capri Motel, the information reading in part:
“ * * * did then and there wil-fully, unlawfully and feloniously make an assault at and upon one Buford O. Shook, with a certain dangerous and deadly weapon, to-wit: a .45 blue steel Army automatic, Serial No. 875723, then and there loaded with gunpowder and metal bullets, and then and there had and held in the hands of the said defendant, David Lee Ringer, and by means of said assault so made as aforesaid * * * did unlawfully, willfully, wrongfully, and feloniously take, steal and carry away from the person and immediate presence of the said Buford O. Shook, and in his possession $827.55, good and lawful money of the United States of America, the personal property of the Capri Motel, a corporation * * * a
The defendant, along with his brother Gerald Thomas Ringer (A — 12,915) and Paul Deibel were apprehended by the Midwest City Police Department some 35 minutes after the commission of the crime, and there was sufficient evidence to make a prima facie case against the defendant, and the circumstances are sufficient to sustain the verdict of guilt. There is no material error apparent in the record. Therefore, the judgment and sentence of the district court is accordingly affirmed.
POWELL, P. J., and BRETT, J., concur.